KNOLL, Judge,
dissenting.
This case falls within the exception provided in LSA-C.Cr.P. Art. 573(1). The defendant is charged with a theft from the Calcasieu Parish School Board on August 10, 1976. The record is abundantly clear that defendant was employed by the School Board when the theft occurred until he was terminated in 1983, shortly before he was charged with the theft. The majority opinion’s conclusion that the State did not carry its burden of proving the facts necessary to show that the prosecution was timely filed, failed to consider the inculpatory statements made by defendant to Mr. Barkete that defendant used his position with the School Board to requisition items.
For the foregoing reasons, I respectfully dissent.